              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


BRIAN JOSHUA BAKER,            )
                               )
               Plaintiff,      )
                               )
     V.                        )       1:14CV878
                               )
CITY OF DURHAM, et al.,        )
                               )
               Defendants.     )



                             ORDER

     This matter is before this court for review of the

Recommendation filed on January 4, 2019, by the Magistrate

Judge in accordance with 28 U.S.C. § 636(b). (Doc. 122.) In

the Recommendation, the Magistrate Judge recommends that

Defendant City of Durham's Motion to Set Aside Entry of

Default (Doc. 110) be granted. The Recommendation was served

on the parties to this action on January 4, 2019 (Doc. 123).

Plaintiff timely filed objections (Doc. 124) to the

Recommendation.

     This court is required to “make a de novo determination

of those portions of the [Magistrate Judge's] report or

specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1). This court “may

accept, reject, or modify, in whole or in part, the findings

or recommendations made by the [M]agistrate [J]udge . . [O]r
recommit the matter to the [M]agistrate [J]udge with

instructions.” Id.

     This court has appropriately reviewed the portions of the

Recommendation to which objections were made and has made a de

novo determination which, with one exception explained below, is

in accord with the Magistrate Judge's Recommendation. This court

therefore adopts the Recommendation.

     This court modifies the discussion in the Recommendation

as to any history of dilatory action on the part of the City

of Durham. (See Doc. 122 at 7.) While this court agrees with

the Magistrate Judge that the factors as a whole support

setting aside the entry of default, this entry of default

marks the second time the City of Durham has been dilatory in

this case. While this court found Plaintiff’s motion to

compel was moot, (Doc. 109 at 8), this court also found

    Defendant City of Durham’s delay completely
    unacceptable, at least based on the allegations
    contained in the record before this court.
    Defendant City of Durham’s extreme delay in
    responding to discovery requests leaves open the
    question of whether expenses should be awarded to
    Plaintiff pursuant to Fed. R. Civ. P. 37.

    . . . Thus, the record discloses that Defendant City
    of Durham ignored Plaintiff’s requests for four
    months, did not file responses until approximately
    three weeks after discovery closed, and filed
    responses only after Plaintiff filed a motion to
    compel.



                               -2-
         This type of conduct by Defendant City of
    Durham falls far outside the rules governing
    discovery.

(Id. at 8-9.) The dilatory conduct by Defendant City of

Durham, including failing to file an answer and failing to

respond to discovery, will not be countenanced by this court

any longer. Defendant City of Durham is hereby CAUTIONED that

further dilatory conduct will be addressed by the

consideration of sanctions, to and including striking any

answer and entering default in this matter.

    Nevertheless, in spite of the foregoing, this court finds

the Recommendation should be adopted.

     IT IS THEREFORE ORDERED that the Magistrate Judge's

Recommendation (Doc. 122) s ADOPTED. IT IS FURTHER ORDERED that

Defendant City of Durham's Motion to Set Aside Entry of Default

(Doc. 110) is GRANTED.

    This the 11th day of February, 2019.



                          ____________________________________
                              United States District Judge




                              -3-
